BERKLEY RESOURCES INC. 400-455 Granville Street Vancouver, BC CanadaV6C 1T1 Phone: (604) 682-3701 Fax: (604) 682-3600 Web:www.berkleyresources.com Info:ir@berkleyresources.com Q1 INTERIM FINANCIAL STATEMENTS FOR PERIOD ENDING MARCH 31, 2007 Shares Traded TSX Venture Exchange Symbol: BKS OTCPK Symbol: BRKDF Directors and Officers Lloyd Andrews, Director & Chairman Matt Wayrynen, Director, Executive Chairman and CEO Lindsay Gorrill, Director, President and COO David Wolfin, Director & VP Finance Jim O’Byrne, Director & VP Operations Ron Andrews, Director Louis Wolfin, Director Phillip Piffer, Director Tyrone Docherty, Director Connie Lillico, Secretary NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management.The Company’s independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor.
